DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07/09/2021.
Claim 4 is amended by the Examiner’s Amendment below.
Claims 1-18 are currently pending and have been allowed. 

Information Disclosure Statement 
Information Disclosure Statement received 07/09/2021 has been reviewed and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title
SYSTEMS AND METHODS OF COLOR COORDINATION FOR SCANNED PRODUCTS

In the Claims
(Currently Amended) 4. A method comprising: 23Attorney Docket No. 5037P-000018-US-COA 
receiving, with a kiosk, an identification code scanned by an optical code reader, the kiosk having access to a database storing a plurality of entries, with each entry of the plurality of entries including information indicating a flooring product and a plurality of preselected coordinating paint colors for the flooring product; 
querying the database, with the kiosk, for the entry corresponding to the flooring product associated with the scanned identification code; 
retrieving, with the kiosk, the plurality of preselected coordinating paint colors for the flooring product from the corresponding entry in the database for the flooring product associated with the scanned identification code; 
displaying, on a display device of the kiosk, a sample product section that includes an icon corresponding to the flooring product and a name of the flooring product; 
displaying, on the display device of the kiosk, a color selection section that shows the plurality of preselected coordinating paint colors for the flooring product; 
displaying, on the display device of the kiosk, a selected color section that shows a selected paint color from the plurality of preselected coordinating paint colors, a color name of the selected paint color, and a color identification number of the selected paint color; 
displaying, on the display device of the kiosk, a simulated environment including a sample room including flooring corresponding to the flooring product 24Attorney Docket No. 5037P-000018-US-COA and having a plurality of selectable surfaces including a wall of the sample room and a trim of the sample room; 
receiving, with an input device of the kiosk, a first selected paint color from the plurality of preselected coordinating paint colors; updating, with the kiosk, the selected color section to show the first selected paint color; 
receiving, with the input device of the kiosk, a first selected surface from the plurality of selectable surfaces of the sample room; 
updating, with the kiosk, the simulated environment to display the first selected paint color on the first selected surface of the sample room; 
receiving, with the input device of the kiosk, a second selected paint color from the plurality of preselected coordinating paint colors; 
updating, with the kiosk, the selected color section to display the second selected paint color; 
receiving, with the input device, a second selected surface from the plurality of selectable surfaces of the sample room; and 
updating, with the kiosk, the simulated environment to additionally show the second selected paint color on the second selected surface of the sample room; 
wherein the first selected surface is one of the wall of the sample room and the trim of the sample room and the second selected surface is the other of the wall of the sample room and the trim of the sample room.


Reasons for Allowance
The following is an Examiner' s statement of reasons for allowance: 

Double Patenting
In response to the Interview held 09/06/2022, Applicant filed a Terminal Disclaimer on 09/06/2022 to overcome the non-statutory double patenting rejection over the parent application 15/970,233, now issued US Patent No. 11, 062,373 B2.

Claim Eligibility
As indicated in the “Reasons for Allowance” section of the Office Action dated 03/10/2021 in parent application ‘233, which recites limitations parallel to the instant claims, the independent claims integrate the abstract idea into a practical application, thereby directing the claims to eligible subject matter. 
Claim 1, which is representative of the other independent claims, recites additional elements including:
the kiosk being configured to receive an identification code of a flooring product sample scanned by the optical code reader, query the database for the entry corresponding to the flooring product associated with the scanned identification code, retrieve the plurality of preselected coordinating paint colors for the flooring product from the corresponding entry in the database for the flooring product associated with the scanned identification code, and display on the display device …(iv) a simulated environment including a sample room including flooring corresponding to the flooring product and having a plurality of selectable surfaces including a wall of the sample room and a trim of the sample room, the kiosk being further configured to receive with the input device a first selected 22Attorney Docket No. 5037P-000018-US-COA paint color from the plurality of preselected coordinating paint colors, to update the selected color section to show the first selected paint color, to receive with the input device a first selected surface from the plurality of selectable surfaces of the sample room, to update the simulated environment to display the first selected paint color on the first selected surface of the sample room, to receive with the input device a second selected paint color from the plurality of preselected coordinating paint colors, to update the selected color section to display the second selected paint color, to receive with the input device a second selected surface from the plurality of selectable surfaces of the sample room, and to update the simulated environment to additionally display the second selected paint color on the second selected surface of the sample room, the first selected surface being one of the wall of the sample room and the trim of the sample room and the second selected surface being the other of the wall of the sample room and the trim of the sample room.
These additional element apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as recited goes beyond describing a generic simulated environment and recites the specific way the manner in which the selected paint color on the selected surface is updated and displayed to a user. The remaining independent claims 4, 7, and 13 are directed to eligible subject matter for similar reasons.

Prior Art
The following references have been identified as the most relevant prior art to the claimed invention: Caruso et al. (US 2018/0158123 A1); Damy (US 2017/0132694 A1); and Vickers et al. (US 10,901,576 B1).
As indicated in the “Reasons for Allowance” of 03/10/2021 in parent application ‘233, which recites limitations parallel to the instant claims, the combination of Caruso in view of Damy does not teach or disclose limitations related to the claimed “simulated environment”, reproduced below.
Caruso describes a home décor color matching system wherein an indicator of a home décor item is presented to the system, which identifies and displays other home décor items having colors that coordinate with the presented item. Caruso does not anticipate or render obvious: display on a display device … (iv) a simulated environment including a sample room including flooring corresponding to the flooring product and having a plurality of selectable surfaces including a wall of the sample room and a trim of the sample room, the kiosk being further configured to receive with the input device a first selected paint color from the plurality of preselected coordinating paint colors, to update the selected color section to show the first selected paint color, to receive with the input device a first selected surface from the plurality of selectable surfaces of the sample room, to update the simulated environment to display the first selected paint color on the first selected surface of the sample room.
Damy describes a wall art system which facilitates custom creation of wall décor using an interactive wall art environment in a simulated furnished room. However, Damy does not anticipate or render obvious:
display on a display device … (iv) a simulated environment including a sample room including flooring corresponding to the flooring product… the kiosk being further configured to… update the simulated environment to display the first selected paint color on the first selected surface of the sample room … to receive with the input device a second selected surface from the plurality of selectable surfaces of the sample room, and to update the simulated environment to additionally display the second selected paint color on the second selected surface of the sample room with, the first selected surface being one of the wall of the sample room and the trim of the sample room and the second selected surface being the other of the wall of the sample room and the trim of the sample room.
Additionally, Vickers is directed to a color selection and display device.  Vickers teaches displaying a simulated environment including a sample room including flooring (FIG. 7), and updating the simulated environment to display the first selected paint color on the first selected surface of the sample room (Col 6, ll. 45-65).  However, Vickers does not anticipate or render obvious:
display on a display device … (iv) a simulated environment including a sample room including flooring corresponding to the flooring product… the kiosk being further configured to… receive with the input device a second selected surface from the plurality of selectable surfaces of the sample room, and to update the simulated environment to additionally display the second selected paint color on the second selected surface of the sample room with, the first selected surface being one of the wall of the sample room and the trim of the sample room and the second selected surface being the other of the wall of the sample room and the trim of the sample room.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (PR Newswire) describes a desktop color tool “ColorClix” which enables you to virtually paint a room online and see in seconds how selected paint shades would look when painted together in a room.                                                                                                                                                                       Webb et al. (US 2013/0268871 A1) is directed to a color selection and coordination website wherein selection of one of various different “room type” links generates a display comprising a scene of the room and a display beneath the scene of a row of color chips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625